Citation Nr: 1823588	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-43 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to an initial rating for a respiratory disability in excess of 10 percent as of September 14, 2010, and in excess of 30 percent as of October 21, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel



INTRODUCTION

The Veteran served on honorable active duty from February 1978 to December 1987.  The Veteran also served from December 14, 1987, to June 7, 1990, but that service has been found to be dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Louis, Missouri.

The Veteran appeared before the undersigned Veterans Law Judge in a June 2017 Board Hearing at the RO.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  Prior to October 21, 2014, the Veteran's respiratory disability was manifested by forced expiratory volume in 1 second of 71 percent.

2.  As of October 21, 2014, the Veteran's respiratory disability was manifested by diffusion capacity of the lung for carbon monoxide by single breath of 61.5 percent predicted.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a respiratory disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.21, 4.97 (2017).

2.  The criteria for a rating greater than 30 percent for a respiratory disability as of October 21, 2014, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.21, 4.97 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has met all duties to notify and assist in development.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board finds that all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, relevant, available evidence.  The Board finds that no further notice or assistance to the appellant is required to fulfill VA's duties to notify or assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are based on VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage rating to be assigned for that disability.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C. § 1155 (2012).  A rating is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage ratings.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.10 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2017).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Consideration must be given to whether staged ratings are warranted.  Where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a different rating for each time period is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Sarcoidosis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6846 (2017).  Under that Diagnostic Code, pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids warrants a 30 percent rating.  Pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control warrants a 60 percent rating.  A 100 percent rating is assigned for cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  Alternatively, sarcoidosis may be rated as chronic bronchitis under Diagnostic Code 6600, and extra-pulmonary involvement under the specific body system involved.  38 C.F.R. § 4.97, Diagnostic Code 6846 (2017).

Diagnostic Code 6600 provides that a 10 percent rating is assigned where forced expiratory volume in 1 second (FEV-1) is 71- to 80-percent predicted; or FEV-1 divided by forced vital capacity (FVC) is 71 to 80 percent; or diffusion capacity of the lung for carbon monoxide by single breath method (DLCO) is 66- to 80-percent predicted.  A 30 percent rating is assigned where FEV-1 is 40 to 50 percent predicted, FEV-1/FVC is 56 to 70 percent, or DLCO is 56 to 65 percent.  A 60 percent rating is warranted where there is FEV-1 of 40 to 55 percent, FEV-1/FVC to 40 to 55 percent, DLCO of 40 to 55 percent, or maximum oxygen consumption of 15 to 20 ml/kg in.  Finally, a 100 percent rating is warranted were FEV-1 is less than 40 percent of predicted value, or; the ratio of FEV-1/FVC is less than 40 percent, or DLCO is less than 40 percent predicted, or; maximum exercise capacity is less than 15 ml/kg in oxygen consumption, or; cor pulmonale, or; right ventricular hypertrophy, or; pulmonary hypertension, or; episodes of acute respiratory failure, or; requires outpatient oxygen thereby.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2017).

The Veteran contends that VA examinations did not properly evaluate the severity of sarcoidosis.

A May 2012 VA examination found FEV-1 of 92 percent predicted; FVC of 101.9 percent predicated;  FEV-1/FVC of 71 percent; and DLCO of 69 percent predicted.  The examiner noted that lungs were clear to auscultation with normal effort, and palpation revealed no nodes.  The examiner opined that pulmonary function test results accurately represented the Veteran's current pulmonary function.

In a January 2013 VA treatment record, the Veteran complained of night sweats.  The examiner noted no wheezes, rales, or rhonchi on examination.

A June 2014 VA treatment record noted that the Veteran lost 10 pounds in the past year.

A July 2014 VA treatment record noted that hyperthyroidism may be responsible for the weight loss.

In an October 2014 VA examination, the Veteran reported night sweats and weight loss of 20 pounds.  The examiner noted the pulmonary examination was completely normal and that the residuals of sarcoidosis do not require the use of corticosteroids.  The examiner opined that weight loss was not related to the residuals of sarcoidosis.  The examiner reasoned that two X-rays since 2012 have been normal, primary care notes over two years do not reflect pulmonary issues, and the use of corticosteroids is not required.

That examiner provided an addendum opinion in November 2014 which showed pulmonary function test results from the October 2014 examination.  That addendum showed FVC of 113.5 percent predicted; FEV-1 of 103.1 percent predicated; FEV1/FVC of 71 percent; and DLCO of 61.5 percent predicted.

The Board finds that the examiner's opinion sufficiently indicated the Veteran's level of impairment and was supported by the evidence.  The May 2012 pulmonary function test was consistent with a 10 percent rating under Diagnostic Code 6600.  Additionally, the increased rating of 30 percent under Diagnostic Code 6600 was supported by the pulmonary function test in October 2014.

The Board notes that the Veteran is rated under Diagnostic Code 6600 for residuals of sarcoidosis.  The August 2012 examiner opined that the active disease resolved after steroidal treatment in 1987.  Additionally, chest X-rays and spirometry have been normal throughout the appeal period.

Although the Veteran complained of night sweats and weight loss, the Board finds that the evidence is insufficient to support a rating of 100 percent under Diagnostic Code 6846.  Throughout the appeal period there was no evidence of an active pulmonary disease, and the Veteran did not report fever symptoms.

The Board has also considered whether the claim for increased rating should be referred for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2017).  The Board concludes that referral is not warranted.  The Veteran's symptoms of restricted respirations were fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that the disability picture was so exceptional or unusual as to make impractical the application of the regular schedular standards.  Furthermore, the evidence did not show marked interference with employment or frequent hospitalization due to sarcoidosis.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent prior to October 21, 2014, and a rating higher than 30 percent as of October 21, 2014, for a respiratory disability characterized as residuals of sarcoidosis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to an initial rating in excess of 10 percent for a respiratory disability prior to October 21, 2014, is denied.

Entitlement to a rating in excess of 30 percent as of October 21, 2014, for a respiratory disability is denied.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C. § 5103A (2012).  At the hearing before the Board, the Veteran claimed unemployability due to the service-connected respiratory disability.  The Board finds that further information is needed to determine entitlement to that benefit.  That claim is part of the claim for an increased rating.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA examination to determine whether the Veteran is unemployable due to service-connected disability.  The examiner should review the claims file and should note that review in the examination report.  The examiner should elicit a work and training history from the Veteran.  The examiner should opine regarding the occupational limitations caused by the service-connected respiratory disability.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability.  If the Veteran is felt capable of work despite the service-connected disability, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disability.

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2017).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


